DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 respectively of U.S. Patent No. 10,452,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ‘653 claims as the instant claims omit limitations contained in the ’653 claims without introducing any new limitations.

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-7 of U.S. Patent No. 11,055,281. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 1, 17, and 33, receiving a response to the request and parsing the response as additionally recited in the instant claims are obvious steps to take with respect to the transmitted request of ’281 claim 1.
With respect to claims 2, 18, and 34, the final transmitting of the request of the ’281 claim is done outside of the context of rendering the claims.
With respect to claims 3-6, 19-22, and 35-38, storing, outputting, transmitting, and mapping are all obvious steps to do with the response to the request. 
With respect to claims 7, 23, and 39, the DOM parsing is claimed in ’281 claim 3.
With respect to claims 8, 24, and 40, the semantic meaning of the data is non-functional descriptive matter without patentable weight, and is an obvious design choice.
With respect to claims 9, 25, and 41, the semantic meaning of the data is non-functional descriptive matter without patentable weight, and is an obvious design choice.
With respect to claims 10, 26, and 42, the syntax tree is claimed in ’281 claim 4.
With respect to claims 11, 27, and 43, the DOM analysis is claimed in ’281 claim 5.
With respect to claims 12, 28, and 44, the machine learning is claimed in ’281 claim 6.
With respect to 13, 29, and 45, the machine learning is claimed in ’281 claim 7.
With respect to 14, 30, and 46, the analysis is claimed in ’281 claim 8.
With respect to 15, 31, and 47, the semantic meaning of the data is non-functional descriptive matter without patentable weight, and is an obvious design choice.
With respect to 16, 32, and 48, the semantic meaning of the data is non-functional descriptive matter without patentable weight, and is an obvious design choice.

Allowable Subject Matter
Claims 1-48 would be allowable upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or make obvious the claimed subject matter of determining, based on structured data extracted from a retrieved web page, requests which contain parameters for displaying desired information. The closest prior art of Reda, Web Scraping 201: finding the API, teaches determining requests that contain parameters for displaying desired information, and generating requests to obtain desired information. However, Reda does not teach determining the requests based on structured data extracted from the website, but rather by manually looking at the requests themselves. Reda, pg. 2 (“At this point, you'll need to explore a bit to determine which request is the one you want. For our example, the one starting with 'playerdashptshotlog’ sounds promising. Let's click on it and view it in the Preview tab”). Automating this process using extracted structured data as claimed is novel and non-obvious, and is a practical implementation of the mental steps described in Reda, as well as being directed to a technical solution to the problem of how to access data that is not exposed via API.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159